                                                                                Case 3:19-cv-02916-WHA Document 85 Filed 11/08/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   CITY AND COUNTY OF SAN                                      No. C 19-02405 WHA
                                                                          9   FRANCISCO,                                                         Related to
                                                                                                                                          No. C 19-02769 WHA
                                                                         10                  Plaintiff,                                   No. C 19-02916 WHA

                                                                         11     v.
United States District Court




                                                                              ALEX M. AZAR II, Secretary of U.S.
                               For the Northern District of California




                                                                         12   Department of Health and Human Services;                    ORDER RE USE OF TERM
                                                                         13   ROGER SERVERINO, Director, Office for                       “ENTITY”
                                                                              Civil Rights, Department of Health and
                                                                         14   Human Services; U.S. DEPARTMENT OF
                                                                              HEALTH AND HUMAN SERVICES; and
                                                                         15   DOES 1-25,

                                                                         16                  Defendants.
                                                                                                                          /
                                                                         17
                                                                         18          BY TUESDAY AT NOON, each side shall advise the Court of the extent to which HHS

                                                                         19   contends (or has contended) that “entity” as used in the Church Amendment should be construed

                                                                         20   to include “health care entity” as defined in the challenged rule. Each side shall please limit its

                                                                         21   response to THREE PAGES or less and file simultaneously on Tuesday.

                                                                         22
                                                                         23   Dated: November 8, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         24                                                        UNITED STATES DISTRICT JUDGE

                                                                         25
                                                                         26
                                                                         27
                                                                         28
